Title: To Benjamin Franklin from David Hartley, 23 February 1784
From: Hartley, David
To: Franklin, Benjamin


          
            My dear Friend,
            London, Feb. 23, 1784.
          
          I have met with a report from America, that congress has come to some resolution respecting the commerce with Great Britain, which is to depend conditionally upon the proceedings of the British parliament by the 1st of February, 1784. As they have known that the act of the last session of parliament was to terminate on the 20th of December, 1783, it was reasonable to conclude that some proceedings would have taken place in parliament before the 1st of February, 1784. This doubtless was the intention of the last session, by the limit given to the bill. However, in consequence of the late changes, all these considerations have been postponed, by the prolongation of the late bill until the 20th of April. If therefore it has been the design of congress, to wait for some act of the British parliament respecting American commerce, I hope they will remain in the same sentiments, notwithstanding the delay which has happened from the change of the ministry, that all things may remain open between the parties for mutually beneficial and amicable intercourse. I will send you the earliest notice of any steps which may be taken here. I expect daily to hear of the ratifications of the peace from you. Pray remember me kindly to Mr. Jay and family, to Mr. W. T. Franklin, and to Messrs. Adams and son, if at Paris. I am ever your most affectionate friend,
          
            D. Hartley.
          
        